Title: To Thomas Jefferson from Stevens Thomson Mason, 4 January 1798
From: Mason, Stevens Thomson
To: Jefferson, Thomas


          
            Dear Sir
            Phila Jany 4th 1798
          
          I subjoin an extract of a letter which I informed you I had received
          from Colo Normand Bruce of Frederick County Maryland and am With great regard Your Obt Sert
          
            Stes. Thon. Mason
          
          
            “I am just informed that Mr Jefferson has requested Capt Perry Fitzhugh to procure information of Michael Cresap’s conduct relating to the murder of the Indians in spring 1774. I have no doubt but that Capt Fitzhugh (who is a most friendly man) will exert himself to serve  Mr Jefferson. but the great distance he lives from where the affair happened, as well as his want of sight, must render this very inconvenient to him. it may be doubtful whether he may be able to obtain a satisfactory statement of facts, to procure which, it would seem, that Mr Jefferson ought to apply to some intelligent person near the neighbourhood where the transactions happened, which was, about cross creek in Ohio County; where no doubt many persons are yet to be found who were in that part of the Country at the time. Being a stranger to Mr. Jefferson you will excuse my intimating this to you. I know little of Cresap and nothing of the transactions but from hearsay. but he […] censured at the time.”
          
        